 In the Matter Of MERRIMACK MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, C. I. O.Case No. 1 R-2936.DecidedApril 22, 19.16Mr. John Richardson (Ropes, Gray, Best, Coolidge, c Rugg),ofBoston, Mass., for the Company.Mr. J. William Belanger,of Boston, Mass., andMr. Hugh Brown,ofLawrence, Mass., for the C. I. O.Mr. Joseph Hastings,of Lawrence, Mass., for the A. F. of L.Mr. Nicholas Contakos,of Lowell, Mass., for the Independent.Mr. B. M. Etten.son,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofMerrimack Manufacturing Company, Lowell, Massachusetts, hereincalled the Company, the -National Labor Relations Board providedfor an appropriate hearing upon due notice before Samuel G. Zack,Trial Examiner.The hearing was held at Lowell. Massachusetts, onMarch 29, 1946. The Company, the C. I. 0., the United Textile Work-ers of America, Dept. of Woolen & Worsted Workers. A. F. L., hereincalled the A. F. of L., and the Lowell Textile Independent Union,herein called the Independent, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the ease, the Board makes the following:FINDISGS crn FACT1.TIM BUSINESS OF THE COMPANYMerrimack Manufacturing Company is a corporation organizedand doing business under the laws of the Commonwealth of Massachu-67N.L.R.B.,No.76.573 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDsetts, with its principal place of business located at Lowell, Massachu-setts.In itsbusinessof manufacturing corduroy, velveteen, and rayonblended suitings, the Company annually purchasesraw materials inexcess of$2,000,000, 90 percent of which is shipped to the Companyfrompoints outside the Commonwealth of Massachusetts. The annualsales of theCompany exceed $5,000,000, over 90 percent of which isshipped to points outside the Commonwealth of Massachusetts.We find thatit is engagedin commerce within the meaning of theNationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations; United Textile Workers of America, Dept.of Woolen & Worsted Workers, affiliated with the American Federa-tion of Labor; and the Lowell Textile Independent Union are all labororganizations admitting to membership employees of the Company.III.TIIE QUESTION CONCERNINGREPRESENTATIONOn October 29, 1945, and on March 4, 1946, the C. I. 0., by letter,asked the Company for recognition as bargaining representative of theCompany's employees. The Company did not reply to these requests.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with an agreement of the parties at the hearing, wefind that all production and maintenance employees of the Companyat its Lowell, Massachusetts, plant, including section hands and insidetruckers, but excluding clerical employees, assistant superintendents,overseers, second hands, third hands, yarn laboratory employees, fac-tory clerks, and watchmen, and all supervisory employees with theauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such1The Company had a collective bargaining agieement with the Independent entered intoon May 14,1945, and expiring May 12, 1946. This contract is not urged as a bar.8 The Field Examiner reported that the C. I. 0 submitted 681 membership cards andthat the A.F of L. submitted 319 applications for membership. The Independent reliedupon a contract between it and the Company as evidence of its interest.There are approximately 1350 employees in the appropriate unit. MERRIMACKMANUFACTURING COMPANY575actiolr, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Merrimack Manu-facturing Company, Lowell, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by TextileWorkers Union of America, C. I. 0., or by United Textile Workers ofAmerica, Dept. of Woolen & Worsted Workers, A. F. of L., or byLowell Textile Independent Union, or by none.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Direction of Election.